On the question of whether a taxpayer may be estopped by reason of the lapse of a few years from questioning an attempt to take his property for non-payment of taxes attempted to be assessed against him on a grossly discriminatory and void assessment roll, I still retain the views expressed by me in my dissenting opinion in the recent unreported case of Draughon v. Heitman, but as the majority of the court held directly opposite views on the question, I consider it settled to the contrary. I therefore concur, under protest as it were. I think we should return to the sounder doctrine established in that line of our older cases ending with West Virginia Hotel Co. v. Foster, 101 Fla. 1147,132 So.2d 842. *Page 109 
                              ON REHEARING